         Case 1:06-cr-00323-PAC Document 52
                                         51 Filed 06/04/20
                                                  06/03/20 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      United States Courthouse
                                                      1 St. Andrews Plaza
                                                      New York, New York 10006


                                                      June 3, 2020

BY ECF AND E-MAIL                                                   6/4/2020
The Honorable Paul A. Crotty                                        The June 10 conference is
                                                                    adjourned to August 6, 2020,
United States District Judge
                                                                    at 11:45 AM. SO ORDERED.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    United States v. John (Madea) Sidney, 06 Cr. 323 (PAC)

Dear Judge Crotty:

        The Government writes to respectfully request that the defendant’s violation of
supervised release conference scheduled for June 10, 2020 at 11:15 a.m. be adjourned to the first
week of August or thereafter. The defendant has a state court appearance set for July 7, 2020,
and defense counsel and the probation officer are unavailable for much of July. An adjournment
until early August will enable the parties to more fully update the Court. The defendant and the
Probation Office concur in this request.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                By:                                                .
                                                      Alexander Li
                                                      Assistant United States Attorney
                                                      (212) 637-2265


cc:    Donna R. Newman, Esq. (by ECF)
       Kristen Aliperti, U.S. Probation Office, Eastern District of New York (by email)
       Darryl Spencer, U.S. Probation Office, Southern District of New York (by email)
